Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/26/2021 with regards to claim 20 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahara et al. (Pub No. US 2015/0003942 A1, hereinafter Takahara) and further in view of Dovids et al. (Pub No. US 2018/0122674 A1, hereinafter Dovids).
With regards to claim 20, Takahara teaches a workpiece storage system, comprising:  
32a workpiece container having an internal space for storing at least one workpiece (Fig. 1, 2, 4, see ¶53 for example); 
supporting structure fixed on inner sidewalls of the workpiece container and suspended over a bottom wall of the workpiece container (see Fig. 4, supporting structure 42 shown on inner sidewalls of workpiece container 40 and suspended over bottom wall of 40);
a transport module configured to transport the workpiece container and configured to transport a workpiece carrier with a workpiece on the supporting structures (see Fig. 1, 2, 4, transport module shown in Fig. 1 as 21 and configured to transport a workpiece carrier with a workpiece on support structures (i.e. shown in Fig. 4);

a gas distribution module configured to adjust a storage condition of the internal space of the workpiece container (see ¶76); and 
a control module connected to the transport module, the identification module, and the gas distribution module, wherein the control module is configured to coordinate functions of the transport module, the identification module, and the gas distribution module (see Fig. 4, for example, controller present).
Takahara, however, is silent teaching 
transporting workpiece container in a semiconductor fabrication facility (FAB); 
	In the same field of endeavor, Dovids teaches a transport module it utilized to transport workpieces to a FAB (see ¶132, module to bringing substrate to a processing station).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to include a transport module for purposes of moving substrates to a FAB for purposes of developing the substrate for further processing.

Allowable Subject Matter
Claims 1-13 and 15-19 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML